Case: 18-14854   Date Filed: 05/08/2019   Page: 1 of 4


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-14854
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:17-cr-00006-LJA-TQL-13

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MELISSA WILLIAMS,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                  (May 8, 2019)

Before MARCUS, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      The United States moves to dismiss Melissa Williams’s appeal of her

sentence based on the appeal waiver in her plea agreement. After careful
               Case: 18-14854     Date Filed: 05/08/2019   Page: 2 of 4


consideration, we conclude the waiver is enforceable and therefore grant the

government’s motion.



                                           I.

      A federal grand jury indicted Williams on charges stemming from an alleged

methamphetamine distribution conspiracy. Pursuant to a written plea agreement,

Williams agreed to plead guilty to one count of Possession of Methamphetamine

with Intent to Distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).

      The plea agreement included an appeal waiver. That provision said:

      Once this agreement is accepted and sentence is imposed by the District
      Court, [Williams] by this agreement forever waives any right to an
      appeal or other collateral review of [her] sentence in any court.
      However, in the event that the District Court imposes a sentence that
      exceeds the advisory guideline range, then [Williams] shall retain only
      the right to pursue a timely appeal directly to the Court of Appeals after
      the District Court imposes its sentence. In the event that [Williams]
      retains the right to a direct appeal, that right is limited to appealing
      sentencing issues only.

The waiver also released Williams if the government appealed her sentence. The

plea agreement noted that Williams “understands fully and has discussed with [her]

attorney that the [district] [c]ourt will not be able to consider or determine an

advisory guideline sentencing range until after a pre-sentence investigative report

has been completed.”



                                           2
              Case: 18-14854     Date Filed: 05/08/2019    Page: 3 of 4


      The district court held a change of plea hearing. The court confirmed

Williams read the plea agreement, reviewed it with her attorneys, and signed it.

The court also confirmed Williams understood the terms of the plea agreement and

that it accurately represented the agreement between her and the government. The

court discussed the appeal waiver with Williams, asking her if she understood she

was waiving her right to appeal unless “the [c]ourt impose[d] a sentence that [was]

above the advisory guideline range” or “if the government appeals.” Williams said

she understood. The court ultimately accepted Williams’s plea of guilty, finding

that her plea was “voluntarily made with full knowledge of the charge against her

and the consequences of her plea.”

      At sentencing, the court determined Williams’s advisory guideline range to

be 210 to 262 months and imposed a 180-month term of incarceration. Williams

appealed, arguing the district court improperly calculated her guideline range and

her sentence was substantively unreasonable. The government moved to dismiss

the Williams’s appeal, asking us to enforce the appeal waiver. Williams filed a

response, and the government filed a reply.

                                          II.

      Williams says her plea agreement does not bar her arguments contesting the

district court’s guidelines calculations or her assertions that her sentence was

substantively unreasonable. This argument fails. The plea agreement specifically

                                          3
              Case: 18-14854      Date Filed: 05/08/2019   Page: 4 of 4


provided that Williams could appeal her sentence only if it “exceed[ed] the

advisory guideline range.” The agreement also clarified that the district court

would be responsible for determining her guidelines range. In accepting these

conditions, Williams assumed the risk that she might disagree with the district

court’s calculation of her guideline range and that, if she did, she would be unable

to challenge it on appeal. Beyond that, the plea agreement plainly forecloses any

challenge to the sentence in the absence of an upward departure or variance,

neither of which occurred here.

      Having determined Williams’s arguments are barred by the appeal waiver, we

must examine whether the waiver is enforceable. If it is, we must dismiss her appeal.

See, e.g., United States v. Buchanan, 131 F.3d 1005, 1008–09 (11th Cir. 1997) (per

curiam). We review de novo the validity of a sentence appeal waiver, United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008), and we enforce them only when

the government establishes they were knowing and voluntary, United States v.

Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). The government has sustained its

burden, having shown that “the district court specifically questioned [Williams]

concerning the sentence appeal waiver during the [plea] colloquy.” Id. at 1351. We

therefore grant the government’s motion.

      APPEAL DISMISSED.



                                           4